                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
United States of America,
      Plaintiff,
v.                                                 MEMORANDUM OPINION
                                                         AND ORDER
                                                   Crim. No. 16-335 (01) (MJD)
True Yang Vangh,

      Defendant.

      Lisa D. Kirkpatrick, Assistant United States Attorney, Counsel for Plaintiff.

      Brandon Sample, Counsel for Defendant.



      This matter is before the Court on Defendant’s Expedited Motion for

Issuance of Rule 17(c) Subpoena (Doc. No. 174) and Defendant’s Motion for an

Extension to File a Reply Brief (Doc. No. 176).

I.    Federal Rule of Criminal Procedure 17(c).

      In conjunction with her motion for compassionate release, Defendant has

requested the Court issue a subpoena requiring the Bureau of Prisons (“BOP”) to

produce a number of records, including those concerning its COVID-19 policies

and procedures, and how they have been applied to Defendant, and records as to

how many COVID-19 tests have been performed at the facility in which

Defendant is housed, broken down by housing unit.
      Rule 17 is a procedural rule promulgated for use during criminal

arraignments and trial preparation. Rule 17(c) provides for the production of

“any books, papers, documents, data, or other objects the subpoena designates.

The court may direct the witness to produce the designated items in court before

trial or before they are to be offered in evidence. When the items arrive, the court

may permit the parties and their attorneys to inspect all or part of them.”


      “Rule 17 serves the economical purpose of expediting trials by governing

the issuance of pre-trial subpoenas.” United States v. Chew, 284 F.3d 468, 470

(3d Cir. 200) (citing Bowman Dairy Co. v. United States, 341 U.S. 214, 220 (1951)).

“However, Rule 17 has no application in post-conviction proceedings.” Id.


      None of the cases cited by Defendant supports her request, as they all

involved pending criminal cases, not post-conviction motions for compassionate

relief. See United States v. Winner 641 F.2d 825 (10th Cir. 1981) (addressed the

use of Rule 17 subpoena with respect to post-trial motions and sentencing);

United States v. Krane, 625 F.3d 568 (9th Cir. 2010)(concerning subpoena issued

for sentencing purposes); Kent v. United of Omaha Life Ins. Co., 430 F. Supp.2d

946, 950 (D.S.D. 2006) (subpoena concerning sentencing).
      Even if a Rule 17(c) subpoena was available, the Court finds that

Defendant’s document requests, under the current circumstances, would be

unreasonable and oppressive as it would require limited BOP staff to respond to

individual subpoenas, which would then negatively affect the BOP’s ability to

ensure the safety of all prisoners.


      Accordingly, the Court will deny the motion for the issuance of a Rule

17(c) subpoena.


II.   Motion to File a Reply


      Defendant has also requested permission to file a reply brief, and such

request shall be granted. The Court will further allow the government to file a

surreply.


      IT IS HEREBY ORDERED:


      1. Defendant’s Expedited Motion for Issuance of Rule 17(c) Subpoena

            (Doc. No. 174) is DENIED; and

      2. Defendant’s Motion to File a Reply Brief (Doc. No. 176) is GRANTED.

            Defendant shall file a reply brief by noon on Monday, April 13, 2020.
         The Government may file a surreply by noon, Wednesday, April 15,

         2020.


Date: April 8, 2020

                                   s/ Michael J. Davis
                                   Michael J. Davis
                                   United States District Court
